Instead of there being no evidence to sustain the court's finding, the conclusion that the deed was procured by fraud is the only one that can fairly be drawn from the evidence. *Page 590 
The defendant's contention that it was an abuse of discretion to order him to reconvey without providing for the repayment of what he gave for the farm is equally without merit. There is no finding that he paid anything for the farm; and that he did is not the only conclusion of which the evidence is fairly capable.
Exception overruled.
All concurred.